Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 1-7 are allowed. 
The following is an examiner's statement of reasons for the indication of allowable subject matters:
For claim 1, the prior art does not disclose or suggest an open phase detection system for a power conversion system including an LC filter …, primarily, having … a first current detection unit for detecting a current flowing through the reactor; a second current detection unit for detecting a current flowing through the capacitor; a phase difference abnormality detection unit for outputting a phase difference abnormality signal …; an amplitude difference abnormality detection unit for outputting an amplitude difference abnormality signal …; … an open phase determination unit for outputting an open phase signal when receiving inputs of both the phase difference abnormality signal and amplitude difference abnormality signal.
For claim 3, the prior art does not disclose or suggest an open phase detection system for a power conversion system including an inverter and a plurality of LC filters, …, primarily, having: … a first current detection unit for detecting a current flowing 
The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUE ZHANG whose telephone number is (571)270-1263.  The examiner can normally be reached on M-F: 8:30AM-5:00PM
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-2838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/JUE ZHANG/
Primary Examiner, Art Unit 2838